DETAILED ACTION



Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined 
under the first inventor to file provisions of the AIA .


Specification Objection
2.	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.

 Claim Objection
3.	Claim 6 is objected to because of the following informalities:
In line 7 of claim 6: “… area, in an area where ...";  should be changed to --... area and in an area where ...--. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 1 recites the limitation "the driver" in line 12.  
There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


7.	Claims 1 and 5-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tomita (JP Pub. No. JP-2003029296-A).

As to claim 1, Tomita (Figs.3 and 10) teaches a display device (an active matrix liquid crystal display device; Fig. 10), comprising: 
a first substrate (an array substrate 100) having a display area (102a) in which a plurality of pixels (pixel including a switching element 105 and a pixel electrode 106) are arranged and a peripheral area outside of the display area (102a) (Figs. 3 and 10); 
wiring (a signal line 12/103) provided in the display area (102a) and coupled to the pixels to supply a signal to the pixels (the shift register 19a controls the switching element 10b to supply a video signal to the signal line 12; [0033], lines 9-10) (Figs. 3 and 10); 
a first terminal (an Outer Lead Bonding (OLB) pad 23a/23b/23c) and a second terminal (an OLB pad 27) provided in the peripheral area (the non-display area) (Figs. 3 and 10); 
a driver terminal (an output terminal of a shift register 19a) provided in a first peripheral area (a lower non-display area) that is the peripheral area on a first direction side of the display area (102a), and coupled to the wiring (the signal line 12/103) to allow a driver IC (a shift register 19a) to be coupled to the driver (a scanning line drive circuit 18) (Figs. 3 and 10); 
a first switch (a switching element 19b) provided in the first peripheral area closer to the display area (102a) than the driver terminal (the output terminal of the shift register 19a), the first switch (the switching element 19b) being configured to switch between coupling and decoupling between the first terminal (the OLB pad 23a/23b/23c) and the wiring (the signal line 12/103) (Figs. 3 and 10); and 
a second switch (a switch 36) provided in a second peripheral area (a upper non-display area) that is the peripheral area on a second direction side in a direction (a upward direction) opposite to the first direction (a downward direction) of the display area (102a), and coupled to the second terminal (the OLB pad 27) and the wiring (the signal line 12/103) (Figs. 3 and 10).

As to claim 5, Tomita teaches further comprising 
a fourth terminal (OLB pad 24/25) provided in the peripheral area (the non-display area) and coupled to the first switch (the switching element 19b) (Fig. 3), wherein
the first switch (the switching element 19b) switches between coupling and decoupling between the first terminal (the Outer Lead Bonding (OLB) pad 23a/23b/23c) and the wiring (the signal line 12/103) according to a signal from the fourth terminal (the OLB pad 24/25) (Figs.3 and 10).

As to claim 6, Tomita teaches further comprising 
a second substrate (a counter substrate 200) provided opposite to the first substrate (the array substrate 100) and having an area overlapped with the first substrate (the array substrate 100) in which the display area (the display area 102a) and a part of the first peripheral area (the lower non-display area) are provided (Fig. 10), 
wherein the first switch (the switching element 19b) is provided in the first peripheral area (the lower non-display area), in an area where the first substrate (the array substrate 100) and the second substrate (the counter substrate 200) are overlapped with each other (Fig. 10).

As to claim 7, Tomita teaches 
wherein the first terminal (the Outer Lead Bonding (OLB) pad 23a/23b/23c) and the second terminal (the OLB pad 27) are provided in the first peripheral area (the lower non-display area) (Figs. 3 and 10).

Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	Claims 2-4, 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Tomita in view of Li (CN Pub. No. CN 103186000).

As to claim 2, Tomita teaches the display device according to claim 1.
wherein the wiring to be provided includes a plurality of pieces of wiring (e.g., odd-numbered signal lines 12 and even-numbered signal lines 12).
Tomita does not expressly teach [wherein] the second switch is configured to switch between coupling and decoupling between the pieces of wiring according to a signal from the second terminal.
Li (Figs. 3-4) teaches [wherein] 
the second switch (e.g., second and fourth switching tubes MS2 and MS4) is configured to switch between coupling and decoupling between the pieces of wiring (e.g., second and fourth column data lines S2 and S4) according to a signal from the second terminal (e.g., the second switch signal line SW2) (Figs. 3-4).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted transistors as taught by Li for switches in an active matrix liquid crystal display device of Tomita because transistors have a very fast speed of operation as compared with mechanical switches.

As to claim 3, Tomita teaches the display device according to claim 1.
Tomita does not teach further comprising: a third terminal provided in the peripheral area; and a third switch provided in the first peripheral area on a side opposite to the display area with respect to the driver terminal, and coupled to the third terminal and the driver terminal. 
Li (Figs. 3-4) teaches further comprising: 
a third terminal (a terminal of the third switch tube signal line SW3) provided in the peripheral area (the lower non-display area) (Fig. 3); and 
a third switch (a second switching tube SS1, … , SS2n/2) provided in the first peripheral area (the lower non-display area) on a side opposite to the display area (the display area AA) with respect to the driver terminal (the terminal between the display area AA and the second switching tube SS1, … , SS2n/2), and coupled to the third terminal (the terminal of the third switch tube signal line SW3) and the driver terminal (the terminal between the display area AA and the second switching tube SS1, … , SS2n/2) (Figs. 3-4). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used switching tubes as taught by Li in an active matrix liquid crystal display device of Tomita because the switching tubes can be used to detect whether a short circuit or a circuit break exists in the display area or between the display area and the driving IC terminal, thereby reducing the economic loss.

As to claim 4, Li teaches wherein 
the driver terminal to be provided includes a plurality of driver terminals (a plurality of terminals between the display area AA and the second switching tube SS1, … , SS2n/2) (Fig. 3); and 
the third switch (e.g., the second switching tube SS1) is configured to switch between coupling and decoupling between the driver terminals (e.g., the leftmost two terminals between the display area AA and the second switching tube SS1) according to a signal from the third terminal (the terminal of the third switch tube signal line SW3) (Figs. 3-4).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used switching tubes as taught by Li in an active matrix liquid crystal display device of Tomita because the switching tubes can be used to detect whether a short circuit or a circuit break exists in the display area or between the display area and the driving IC terminal, thereby reducing the economic loss.

As to claim 8, Li teaches the display device according to claim 3, further comprising 
a driver terminal group of a plurality of the driver terminals (the terminals between the display area AA and the second switching tube SS1, … , SS2n/2) arranged in the first direction (the downward direction) and in a third direction (a right direction) orthogonal to the first direction (Fig. 3), and a third switch group of a plurality of the third switches (the second switching tube SS1, … , SS2n/2) arranged in the first direction (the downward direction) (Fig. 3), wherein 
the third switch group (the group including the second switching tube SS1, … , SS2n/2) is coupled to the driver terminal group (the group including the terminals between the display area AA and the second switching tube SS1, … , SS2n/2) (Fig. 3). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used switching tubes as taught by Li in an active matrix liquid crystal display device of Tomita because the switching tubes can be used to detect whether a short circuit or a circuit break exists in the display area or between the display area and the driving IC terminal, thereby reducing the economic loss.

As to claim 10, Li teaches the display device according to claim 3, 
wherein a cutting mark (a circuit break existing between the display area and the driving IC terminal; page 6, lines 43-46) is provided between wiring (e.g., a signal line S1) coupled to the driver terminal and wiring (e.g., a line) coupled to the third switch (e.g., the second switching tube SS1), and the wiring coupled to the driver terminal (e.g., the signal line S1 coupled to the leftmost terminal) and the wiring coupled to the third switch (e.g., the line coupled to the second switching tube SS1) are disconnected from each other with the cutting mark interposed therebetween (a circuit break existing between the display area and the driving IC terminal; page 6, lines 43-46) (Fig. 3). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used switching tubes as taught by Li in an active matrix liquid crystal display device of Tomita because the switching tubes can be used to detect whether a short circuit or a circuit break exists in the display area or between the display area and the driving IC terminal, thereby reducing the economic loss.

Allowable Subject Matter
10.		Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record, Tomita and Li, either individually or in combination, does not teach the limitation “wherein in the driver terminal group, the driver terminals arranged in the first direction are shifted along the third direction, and in the third switch group, the third switch located farthest on the first direction side is coupled to the driver terminal at an outermost side in the third direction, in the driver terminal group, and the third switch located farthest on the second direction side is coupled to the driver terminal at an innermost side in the third direction, in the driver terminal group” of claim 9 in combination with other limitations of the base claim and any intervening claims.

Conclusion

11.		The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Akimoto (U.S. Pub. No. US 2018/0321766 A1) is cited to teach a display device with a built-in touch sensor capable of suppressing an increase of a number of the connection terminals. 
Nakashima (U.S. Patent No. 5,585,815) is cited to teach a display device and a driving method and an assembling method for the display device capable of reducing the number of drive LSIs to be employed without reducing the yield, simplifying the assembling procedure, achieving cost reduction, allowing a small-size light-weight construction of the module after assembling, and achieving a stable operation.


Inquiry
12.		Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kwang-Su Yang whose telephone number is (571)270-7307. The examiner can normally be reached on Mon-Fri during 9:00am-6:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen, can be reached on (571)272-7772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


/KWANG-SU YANG/
Primary Examiner, Art Unit 2691